UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1450



HAYWOOD ALLEN CANNON,

                                              Plaintiff - Appellant,

          versus


LEWIS H. SWINDELL, IV, Individually and as a
member of the law firm known as Everette and
Hite, LLP; KIMBERLY A. SWANK, Authorized agent
for Everette and Hite, LLP; HYMAN J. BRODY,
Individually and in his official capacity as
authorized agent for the entity known as
Birdneck Point, LLC,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-204-7-F)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se. Lewis H. Swindell, IV,
Appellee Pro Se.    Lewis Holmes Swindell, IV, EVERETT, WARREN,
HARPER & SWINDELL, Greenville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Haywood A. Cannon appeals the district court’s orders

dismissing    his   civil   rights    action,   denying   his    motion   for

reconsideration, and imposing a prefiling injunction.                We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.            See Cannon v.

Swindell, No. CA-03-204-7-F (E.D.N.C. Feb. 2 & Mar. 9, 2004).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -